Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered into
by and between Kenneth Schwarz (the “Employee”) and Primus Telecommunications,
Inc. (the “Employer”).

WHEREAS, the Employer and the Employee entered into an employment offer letter
dated June 17, 2011 (the “Employment Letter”);

WHEREAS, effective July 1, 2012, the Employee’s employment with the Employer was
terminated by the Employer “without cause” (as defined in the Employment
Letter); and

NOW THEREFORE, in consideration of the mutual promises contained herein, it is
agreed as follows:

 

  1. The parties acknowledge and agree that the Employee’s employment with the
Employer has been terminated effective July 1, 2012 (the “Termination Date”).
The Employee acknowledges and agrees that the Employer has no obligation to
re-employ the Employee at any time in the future and, if the Employee should
seek employment with the Employer at some future date, that the Employer may
choose to decline the Employee’s request for future employment, without
consequence to the Employer. The Employer agrees that it will not contest the
Employee’s eligibility for unemployment compensation benefits. Notwithstanding
the foregoing, nothing in this Section 1 shall prohibit the Employer from
responding truthfully to inquiries from any governmental agency or regulatory
authority concerning the Employee’s employment with the Employer or the
termination thereof.

 

  2. Once this Agreement becomes effective as described in Section 13 below (the
“Effective Date”), the Employer shall pay (i) the Employee the amount of
$297,917.00, less applicable deductions and withholdings, which represents six
(6) months of the Employee’s current salary, the transaction bonus, and a
prorated annual performance bonus, payable in lump sum and commencing on the
Employer’s next regular scheduled pay date after the Effective Date;
(ii) provided the Employee timely elects to convert the current Basic Life
Insurance policy to an individual policy, the premiums on the Employee’s behalf,
for a period of up to six (6) calendar months, which period shall end on
January 31, 2013, and (iii) provided the Employee timely elects to continue
health insurance coverage in accordance with the federal Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), the COBRA premiums, on the Employee’s
behalf, until the date that is the earlier of (a) six (6) calendar months of
insurance coverage, which period shall end on January 31, 2013, and (b) the date
the Employee is eligible for health care coverage under a subsequent employer’s
plan ((i), (ii), and (iii) collectively, the “Severance Pay”). The Employee may
continue coverage beyond January 31, 2013, at the Employee’s own cost, in
accordance with all applicable COBRA requirements. In the event the Employee
commences employment with a subsequent employer during the six (6) month COBRA
period, the Employee shall promptly notify the Employer in writing of the date
the Employee commences such employment and shall respond promptly to any
reasonable inquiries concerning the Employee’s eligibility for health care
coverage under such subsequent employer’s plan. The Employer shall become
obligated to pay the Severance Pay only if the Employee has not revoked this
Agreement during the seven-day revocation period referenced in Section 13 below.

 

  3. A certain portion of the Employee’s unvested Restricted Stock Units
(“RSUs”) under the Primus Telecommunications Group, Incorporated Management
Compensation Plan (“Plan”), as amended, will have vested, as of the Termination
Date; specifically, 7,602 STIP RSUs as well as the 5,000 LTIP RSUs. You
understand and acknowledge that all other unvested RSUs will be terminated as of
the Effective Date.



--------------------------------------------------------------------------------

  4. As a material inducement to the Employer to enter into this Agreement and
in consideration of the Employer’s promise to provide the Severance Pay pursuant
to Section 2 above, the Employee, on behalf of the Employee, the Employee’s
heirs, legal representatives, executors, administrators and assigns, hereby
irrevocably and unconditionally releases the Employer and all its parent
companies, subsidiaries, affiliates and related entities, together with all of
its and their current, former and future employees, directors, partners,
members, shareholders, officers, agents, attorneys, representatives, insurers,
predecessors, successors, assigns, and the like, and all persons acting by,
through, under or in concert with any of them (collectively, the “Releasees”)
from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages or causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
arising on or before the date the Employee signs this Agreement, including, but
not limited to, any claims arising out of or related to (i) the Employment
Letter, (ii) the Employee’s employment with the Employer and the ending of that
employment, (iii) any contract, express or implied, in writing or oral, or
(iv) any rights or claims under any federal, state or local statute prohibiting
any form of discrimination, including, without limitation, the National Labor
Relations Act, Title VII of the 1964 Civil Rights Act, the Age Discrimination in
Employment Act, the Older Workers’ Benefit Protection Act, the Virginia Human
Rights Act, the Rehabilitation Act of 1973, including Section 504 thereof, the
Americans with Disabilities Act, the Americans with Disabilities Amendments Act
of 2008, the Civil Rights Act of 1966 (42 U.S.C. § 1981), the Civil Rights Act
of 1991, the Equal Pay Act, the Lilly Ledbetter Fair Pay Act, the Genetic
Information Nondiscrimination Act of 2008, the Family and Medical Leave Act, the
Fair Labor Standards Act, the Employee Retirement Income Security Act of 1974,
the Immigration Reform and Control Act, the Worker Adjustment and Retraining
Notification Act, and the Occupational Safety and Health Act, all as amended.
This release specifically includes, but is not limited to, any claims based upon
race, color, age, religion, sexual orientation, creed, sex, national origin,
ancestry, alienage, citizenship, nationality, mental or physical disability,
marital status, harassment or any other basis prohibited by law. The Employee
further agrees to waive irrevocably any right to recover under any claim that
may be filed on the Employee’s behalf by the U.S. Equal Employment Opportunity
Commission (“EEOC”) or any other federal, state or local government entity,
relating to the Employee’s employment with the Employer or the ending of that
employment. Notwithstanding the foregoing, this Agreement does not: (i) prohibit
or restrict Employee from communicating, providing relevant information to or
otherwise cooperating with the EEOC or any other governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws or responding to any inquiry from
such authority, including an inquiry about the existence of this Agreement or
its underlying facts, or (ii) require Employee to notify the Employer of such
communications or inquiry.

 

  5. The Employee represents and warrants that the Employee has not (i) filed or
otherwise initiated any complaints or charges or lawsuits against the Employer
or any other Releasee with any governmental agency or court, or (ii) assigned or
transferred, or purported to assign or transfer, to any person or entity, any
claim or any portion thereof or interest therein the Employee has against the
Employer or any other Releasee.

 

  6. The Employee has returned all Employer property, including without
limitation, all equipment, computers/laptops, supplies, documents, files,
records, reports, memoranda, software, credit cards, cardkey passes,
identification badges, door and file keys, computer access codes, disks,
employee or instructional manuals, and all other physical or personal property
the Employee received, prepared or helped to prepare in connection with the
Employee’s employment with the Employer, and all copies, duplicates,
reproductions or excerpts thereof, whether such material is in paper form or
electronic or recorded format. Employee will keep the Company provided iPhone
providing he pay the Company $200.00 within five (5) business days of execution
of this Agreement. Upon receipt of payment, the Company will release the iPhone
telephone number to the Employee.



--------------------------------------------------------------------------------

  7. The Employee agrees that the Employee will not make, or cause to be made,
any disparaging or defamatory comments about the Employer or about any other
Releasee, nor will the Employee authorize, encourage or participate with anyone
on the Employee’s behalf to make such statements. The Employer agrees that it
will not make, or cause to be made, any disparaging or defamatory comments about
the Employee or authorize, encourage or participate with anyone on the
Employer’s behalf to make such statements.

 

  8. The Employee agrees to keep the terms, amount and fact of this Agreement
completely confidential, except as may be required by law or legal process
(except to the extent publicly disclosed by the Employer), and except that the
Employee may reveal the terms of this Agreement to the Employee’s immediate
family and the Employee’s legal, financial and tax advisors, provided that each
such individual agrees not to reveal such information further.

 

  9. The Employee acknowledges and agrees that the Severance Pay to be provided
to the Employee under Section 2 above shall be in lieu of and discharge any
obligations of the Employer to the Employee for any further compensation,
severance benefits, or any other expectations of remuneration or benefit on the
part of the Employee, except: (i) for the payment of any salary earned but not
paid through the Termination Date, less applicable deductions and withholdings;
(ii) for the payment of any accrued but unused paid-time-off as of the
Termination Date, less applicable deductions and withholdings; (iii) for the
reimbursement of reasonable business expenses incurred by the Employee prior to
the Termination Date, to be paid in accordance with the Employer’s policy for
reimbursement of employee business expenses; and (iv) to the extent that the
Employee qualifies for benefits under the terms of any employee benefit or
equity incentive plan (the “Equity Plan”) following the Termination Date, which
in this case, Employee does not qualify for such benefit. If applicable, the
Employee shall continue to be entitled to any vested benefits that accrued as of
the Termination Date pursuant to the Equity Plan, but the Employee shall accrue
no further benefits after the Termination Date.

 

  10. The Employee represents and acknowledges that the Employee (i) has been
given a period of forty-five (45) calendar days to consider this Agreement;
(ii) has read and understands the terms of this Agreement; (iii) has been given
an opportunity to ask questions of the Employer’s representatives;
(iv) understands that this Agreement includes a waiver of all rights and claims
the Employee may have under the Age Discrimination In Employment Act of 1967 (29
U.S.C. §621 et seq.); and (v) has been advised to consult with an attorney prior
to signing this Agreement.

 

  11. The Employee further represents that in signing this Agreement the
Employee does not rely, and has not relied, on any representation or statement
not set forth in this Agreement made by any representative of the Employer or
any other Releasee with regard to the subject matter, basis or effect of this
Agreement or otherwise.

 

  12. This Agreement is knowingly and voluntarily entered into by all parties.

 

  13. For a period of seven (7) calendar days after the date the Employee signs
this Agreement (which shall not be prior to the Termination Date), the Employee
has the right to revoke this Agreement by delivering written notice of
revocation to John D. Filipowicz, General Counsel & CAO, 7901 Jones Branch
Drive, Suite 900, McLean, VA 22102 prior to midnight on the seventh
(7th) calendar day following the date on which the Employee signs this
Agreement. The Agreement shall not be effective or enforceable, and the Employee
shall not be entitled to any Severance Pay, unless and until seven (7) calendar
days have elapsed from the date the Employee signs this Agreement, and the
Employee has not revoked the Agreement during that seven (7) calendar day
period.



--------------------------------------------------------------------------------

  14. The Employee covenants and agrees that during the one (1) year period
following the Termination Date, the Employee will not knowingly, directly or
indirectly, as principal, agent, or otherwise, anywhere in the world, act in any
way to solicit, divert, or take away any customer of the Employer.

 

  15. This Agreement sets forth the entire agreement between the parties and
supersedes any and all prior agreements, understandings or arrangements between
the parties as to the subject matter of this Agreement, except that the
following shall survive this Agreement and remain in full force and effect in
accordance with their terms: (i) any provision of the Employment Letter that
contemplates performance by the Employee after the Termination Date.

 

  16. Employee acknowledges that Employee has a legal obligation to refrain from
trading in the Employer’s securities while in possession of material non-public
information regarding the Employer will continue after leaving the Employer and
that after the Termination Date any transactions by Employee in the Employer’s
securities will be effected by Employee independently of the Employer.

 

  17. Employee acknowledges that, even though effective as of the Termination
Date, Employee will no longer be an executive officer of the Employer, any
transaction by Employee in the Employer’s securities executed within a period of
less than six months of an opposite-way transaction that occurred while Employee
was an executive officer of the Employer will continue to be subject to the
reporting and liability provisions of Section 16 of the Securities Exchange Act
of 1934, as amended, and the rules promulgated thereunder, and that Employee
will remain responsible for complying with such provisions. Employee further
acknowledges that, within 45 days after the end of the Employer’s fiscal year,
all former executive officers who conducted unreported transactions in the
Employer’s securities during the fiscal year may be required to file a year-end
report with the Securities and Exchange Commission, and that Employee’s failure
to respond on a timely basis to a request from the Employer for a written
representation that no such filing is due may result in disclosure in the
Employer’s Proxy Statement and Annual Report on Form 10-K that Employee is
delinquent with respect to a required report.

 

  18. You acknowledge that during your employment with the Employer, you had
access to trade secrets and other confidential and/or proprietary information
(“Confidential Information”). You agree that you will use your best efforts and
utmost diligence to preserve, protect, and prevent the disclosure of such
Confidential Information, and that you shall not, either directly or indirectly,
use, misappropriate, disclose or aid any other person in disclosing such
Confidential Information. You acknowledge that as used in this Agreement,
“Confidential Information” includes, but is not limited to, all methods,
processes, techniques, practices, product designs, trade secrets, pricing
information, billing histories, customer requirements, customer lists, employee
lists, salary information, personnel matters, financial data, operating results,
plans, contractual relationships, projections for new business opportunities for
new or developing business for the Employer, its parent, subsidiaries or
affiliates, and technological innovations in any stage of development.
“Confidential Information” also includes, but is not limited to, all notes,
records, software, drawings, handbooks, manuals, policies, contracts, memoranda,
sales files, or any other documents generated or compiled by any employee of the
Employer, its parent, subsidiaries or affiliates. Such information is, and shall
remain, the exclusive property of the Employer, its parent, subsidiaries or
affiliates, and you hereby covenant and agree that you shall promptly return all
such information to the Employer.

 

  19. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia without reference to rules regarding
conflicts of law. The Employee irrevocably submits to and recognizes the
jurisdiction of Virginia’s state courts or, if appropriate, a federal court
located in the Commonwealth of Virginia (which courts, for purposes of this
Agreement, are the only courts of competent jurisdiction), over any suit, action
or other proceeding arising out of, under or in connection with this Agreement
of any subject addressed in this Agreement.



--------------------------------------------------------------------------------

  20. The provisions of this Agreement are severable, and if any part or
provision of it is found to be unenforceable, the other parts and provisions
shall remain fully valid and enforceable, provided, however, that if the release
provided for in Section 4 above (or any part thereof) is found to be invalid,
the parties shall negotiate a modification to such release to ensure the maximum
enforceability permitted by law.

 

  21. This Agreement may be executed in any number of counterparts, each of
which shall, when executed, be deemed to be an original and all of which shall
be deemed to be one and the same instrument.

 

  22. Neither this Agreement nor any part of it may be modified, amended,
changed or terminated orally, and any modification, amendment, or termination
must be in writing signed by the parties hereto. Any waiver of any term or
provision of this Agreement must be in writing and signed by the party granting
the waiver.

 

  23. This Agreement shall be binding on the Employee and the Employee’s heirs,
administrators, representatives, executors and assigns and shall inure to the
benefit of the Employer, its parent companies, subsidiaries and affiliates and
to all of their successors and assigns.

 

  24. Each party shall bear its or his own attorneys’ fees and costs incurred in
connection with this Agreement.

 

  25. Any provision of this Agreement that contemplates performance after any
termination or expiration of this Agreement shall survive any termination or
expiration of this Agreement and continue in full force and effect.

IN WITNESS WHEREOF, each of the parties has executed this Agreement on the
date(s) indicated below.

 

PRIMUS TELECOMMUNICATIONS, INC.     EMPLOYEE By:  

/s/ Peter Aquino

   

/s/ Kenneth Schwarz

  Peter Aquino     Kenneth Schwarz   Chairman, President, and CEO     Date:  

July 2, 2012

    Date:  

July 2, 2012